Citation Nr: 1513262	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO. 10-15 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent prior to March 20, 2013 for hypothyroidism status post Graves' disease.

2.  Entitlement to an initial rating in excess of 30 percent for eosinophilic enteritis, claimed as intestinal lymphoma and Crohn's disease.

3.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU) prior to March 20, 2013.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to September 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The RO granted an increased rating of 30 percent prior to March 20, 2013 and a rating of 100 percent from March 20, 2013 forward for the Veteran's service-connected hypothyroidism, as well as an increased rating of 30 percent for enteritis, in a May 2013 rating decision. However, the grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit, and the maximum benefit has not yet been awarded, the claims are still in controversy and on appeal. Id. As the grants of 30 percent for both disabilities cover the entire period on appeal, the issues have been update to reflect claims for initial ratings in excess of 30 percent for both disabilities. 

In light of the 100 percent rating as of March 20, 2013, the title page has been updated to reflect entitlement to an increased rating prior to that date, as a higher rating from that date forward is no longer possible. The grant of a 100 percent rating also raises the potential of special monthly compensation (SMC). See Akles v. Derwinski, 1 Vet.App. 118, 121 (1991) (noting VA's policy to consider SMC where applicable). However, the RO already awarded SMC in the May 2013 rating decision. The RO also determined in that same decision that the Veteran was entitled to Chapter 35 benefits as of March 20, 2013.

The Board notes that the Veteran and his representative have argued that he is entitled to an earlier effective date for the assignment of a 100 percent rating for his hypothyroidism. As the Veteran's current increased rating claim for hypothyroidism is an initial claim, consideration of whether the Veteran is entitled to a 100 percent rating prior to March 20, 2013 is inherently part of his current claim. Therefore, referral of a separate claim for an earlier effective date is not warranted.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the Veteran has indicated in medical records that he was forced to leave a job in 2008 due to concentration difficulties stemming from his hypothyroidism. On the April 2012 disabilities questionnaire the physician indicated that hypothyroidism interfered with employment. Finally, the March 2013 VA examiner indicated that the Veteran stated he was no longer able to do due type of work he had done previously due to his concentration impairments. As such, the Board finds that the issue of TDIU has not been raise by the record.

The Board notes that there can be a situation where a veteran has a schedular total rating for a particular service-connected disability, and can establish a TDIU rating for another service-connected disability in order to qualify for SMC under 38 U.S.C. § 1114(s) by having an "additional" disability of 60 percent or more ("housebound" rate). See Bradley v. Peake, 22 Vet. App. 280 (2008); see also 38 U.S.C.A. § 1114(s) (West 2014); Buie v. Shinseki, 24 Vet. App. 242, 250 (2011). 

However, as noted above the Veteran already has been awarded SMC effective from March 20, 2013. Consequently, any potential question concerning the Bradley exception has already been resolved from that date. Therefore, consideration of a TDIU rating from March 20, 2013, in the context of the disability ratings on appeal or other disability ratings not on appeal, is moot. In view of the foregoing, the issue for consideration at this time is whether the Veteran is entitled to a TDIU prior to March 20, 2013. The issue has been so re-characterized on the title page.

The Board remanded the issues on appeal for additional development in November 2012. The requested records and examinations having been obtained, the Board finds the directives have been substantially complied with and the matter again is before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran and his wife testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in May 2012. A transcript of the hearing is associated with the claims file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of entitlement to TDIU prior to March 20, 2013 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to April 23, 2012, the Veteran's hypothyroidism was manifested by weight gain, bradycardia, difficulty concentrating, memory problems, subjective muscular weakness, fatigability, and cold intolerance; but not by cardiovascular involvement, dementia, depression, sleepiness, or objective evidence of muscle weakness.

2.  From April 23, 2012 to March 20, 2013, the Veteran's hypothyroidism has been manifested by fatigability, constipation, mental disturbance, objective medical evidence of muscular weakness, weight gain, sleepiness, cold intolerance, and bradycardia.

3.  Throughout the period on appeal, the Veteran's enteritis has been manifested by diarrhea with more or less constant abdominal distress, cramping, frequent loose stools laced with mucous, and seven or more attacks or exacerbations of enteritis in the past 12 months. 

CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 60 percent, but no higher, prior to April 23, 2012 for hypothyroidism have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.119, Diagnostic Code 7903 (2014).

2.  The criteria for an initial rating of 100 percent, but no higher, from April 23, 2012 to March 20, 2013 for hypothyroidism have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.119, Diagnostic Code 7903 (2014).

3.  The criteria for a rating in excess of 30 percent for eosinophilic enteritis have not been met or approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7325 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the appeal arises from the Veteran's disagreement with the initial evaluations following the grants of service connection. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required.

With respect to the Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the VLJ noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history. The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claim. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations in April 2007, July 2007, July 2009, and March 2013. The examinations were adequate because the examiners considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examinations, and conducted thorough medical examinations of the Veteran. Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claims for increased ratings for hypothyroidism and enteritis. See Nieves-Rodriguez v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

II. Increased Schedular Ratings

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). This practice is known as staged ratings. Id.

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran contends he is entitled to increased ratings for his hypothyroidism and his enteritis. The Board will address each claim in turn, applying the legal framework above.

A. Hypothyroidism

The Veteran contends that he is entitled to an initial rating in excess of 30 percent prior to March 20, 2013 for his hypothyroidism. The Veteran's enteritis is assigned a 30 percent rating under Diagnostic Code 7903, covering hypothyroidism.

Under Diagnostic Code 7903, a 30 percent rating is warranted for hypothyroidism with fatigability, constipation and mental sluggishness. 38 C.F.R. § 4.119, Diagnostic Code 7903. A 60 percent rating is warranted for hypothyroidism with muscular weakness, mental disturbance, and weight gain. Id. A 100 percent rating is warranted for hypothyroidism with cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness. Id. 

Based on the medical and lay evidence of record, the Board finds that initial ratings of 60 percent for the period prior to April 23, 2012 and of 100 percent for the period from April 23, 2012 to March 20, 2013 are warranted, but that an increased schedular rating for the period from March 2013 forward is not possible. For the purposes of clarity, the Board will first address the evidence concerning the period prior to April 2012, then from April 2012 to March 2013, and finally from March 2013 forward. 

For the period prior to April 23, 2012, the Veteran's overall disability picture more nearly approximates the severity contemplated by a 60 percent rating. The Veteran has consistently indicated that he gained a substantial amount of weight following his December 1987 diagnosis of hypothyroidism, which he is competent to report. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). The Veteran's service treatment records reflect that prior to his thyroid ablation in December 1987, and his subsequent diagnosis of hypothyroidism, the Veteran's weight was predominantly in the 140 to 150 pound range, as recorded in numerous medical examinations spanning the period from his enlistment in August 1968 to December 1984. Following December 1987, service treatment records and Tricare records reflect continued weight gain which plateaued at the 190 to 205 pound range. The Veteran's weight has consistently remained in this range since service. As such, the medical evidence of record clearly shows that the Veteran's hypothyroidism is manifested by weight gain, which is consistent with a 60 percent rating.

The Veteran stated during his May 2012 hearing, as well as during his July 2009 VA examination that he has experienced cold intolerance since his discharge from service, which he is competent to report. Id. These complaints are not reflected in the Veteran's service treatment, VA, or Tricare records for the period prior to April 2012. However, as noted above, the Veteran did indicate cold intolerance in the July 2009 examination and during his hearing, and has been consistent concerning the manifestation of cold intolerance, which he has stated began approximately around the time of his discharge in October 2007. There is no evidence indicating that the Veteran's statements concerning cold intolerance are not credible and they are consistent with the medical evidence of record, to the extent it is present. Therefore, the evidence shows that the Veteran's hypothyroidism was manifested by cold intolerance prior to April 2012, which is consistent with a 100 percent rating.

The Veteran has also repeatedly asserted, based on his medical records, that his hypothyroidism is manifested by bradycardia. Bradycardia is defined for rating purposes as less than 60 beats per minute. 38 C.F.R. § 4.119, Diagnostic Code 7903. In reviewing the medical evidence of record, prior to his December 1987 diagnosis the Veteran's heart rate was exclusively above 60 beats per minute. Following his diagnosis, heart rates lower than 60 beats per minute have been noted with sufficient consistency that they are clearly not aberrations. EKG reports from February 1996, May 2001, and April 2007 all note bradycardia.VA treatment records note heart rates lower than 60 beats per minute in November 2008, March 2009, September 2009, October 2009, December 2009, February 2010, March 2010, August 2010, February 2011, March 2011, and July 2011. As such, the evidence of record shows hypothyroidism is manifested by bradycardia, which is consistent with a 100 percent rating. 

The Veteran has also contended that he experiences mental disturbance in the form of concentration and memory difficulties, particularly when it comes to reading, which he is competent to report. Jandreau, 492 F.3d 1372. Service treatment records reflect complaints of decreased mental acuity in December 1990, January 1994, and February 1994. The Veteran was provided with psychological evaluations in January 1989 and May 1994. The January 1989 examiner indicated that there was no evidence of intellectual difficulties or impairment. Overall, the examiner indicated that the Veteran's neurological testing was all within normal limits, although the examiner indicated that some of the scores, specifically concerning memory, were lower than might be expected for someone of the Veteran's intelligence. A February 1989 record noted the January 1989 scores were all within normal limits. 

The May 1994 examiner noted that testing results were entirely consistent with those seen in the January 1989 examination, although the Veteran's verbal abilities were actually higher than those noted in January 1989. The examiner noted that some average categories, such as verbal memory, likely still represented a decline from their pre-morbid states, and that testing resulted in some variability in concentration. The only category noted to be impaired was the delayed visual memory category, which was noted to be moderately impaired. The examiner concluded that the hypothyroidism was likely a significant contributing factor to the mild, although not insignificant, difficulties with mental acuity.

The Veteran was provided with VA neurological and psychiatric evaluations. The first evaluation occurred in April 2007. The Veteran reported a subjective sense of cognitive difficulties and memory problems, but the examiner noted that cognitive testing was flawless upon examination. The examiner found no evidence of memory problems, or any psychiatric difficulties. The examiner noted that prior psychological evaluations were normal.

A neuropsychology consultation was conducted in September 2008. The examiner noted the prior January 1989 and May 1994 evaluations, and that all of the results were generally within normal limits, although there was relative weakness on verbal memory measures in 1989, while visual memory was weaker in 1994. The Veteran's wife indicated during the examination that the Veteran had been complaining of decreased mental acuity, although such a decrease was not obvious to her. The Veteran's wife did indicate that over the years he had seemed more distractible and had demonstrated minor memory problems, such as remembering individual's names or the words for objects.

The examiner specifically noted that during testing the Veteran's recognition performance was significantly impaired based on the number of false positive errors, which suggests poor discrimination. Overall, however, the examiner noted that the Veteran showed above-average to superior results across multiple domains. Memory was generally noted to be within normal limits, although there was a decline in his ability to reproduce from memory a complex figure. The examiner noted that the results of the examination were generally consisted with the prior evaluations, which continues to suggest a relative weakness in memory function. The examiner concluded by indicating that the changes noted were subtle, but likely noticeable to someone of the Veteran's intelligence. The examiner further indicated that it was likely that the Veteran was noticing the consequences of aging superimposed on the long term relative decline in memory functioning documented since 1989. 

In weighing the lay and medical evidence of record concerning the Veteran's mental status prior to April 2012, the Board finds that the symptoms noted and described, particularly the memory difficulties, more nearly approximate the level of impairment contemplated by the 60 percent level. The Veteran has been noted to be impaired or nearly impaired in some memory areas, with additional decreases in functioning from superior to average levels. These notations speak to a level of impairment more severe than mental sluggishness, as contemplated by a 30 percent rating. However, the Veteran's testing overall is still almost entirely within normal limits, including overall memory functioning. The Veteran's overall level of impairment has consistently been noted to be mild or slight. As such, the Board finds that the preponderance of the evidence is against a finding that the Veteran's mental disturbance prior to April 2012 more nearly approximates the level of severity contemplated by a 100 percent rating, as no physicians have found impairment of a comparable level to dementia or depression. See Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013); 38 C.F.R. § 4.7.

The Veteran has testified that he has experienced muscle weakness of increasing severity, which he is competent to report as it is a lay observable symptom. Id. The Veteran's service treatment records reflect complaints of muscle weakness around the time of his diagnosis in December 1987, which in a follow up record was noted to be consistent with another service connected disability, specifically hypokalemic periodic paralysis. Another entry in January 1988 noted that motor strength was at least 3/5 overall, which indicates a slight decrease. However, the Veteran's treatment records are silent for any further objective indications of muscle weakness prior to April 23, 2012 that is attributed to his hypothyroidism. During his April 2007 bones examination, the examiner noted that motor examination of both the upper and lower extremities was intact in all parameters. No muscle atrophy or weakness was noted to be present during the examination. 

The July 2007 neurological examiner noted that objective examination showed normal power and coordination in both upper and both lower extremities, with no atrophy, fasciculation, involuntary movements or tremors. The examiner further indicated that complaints of weakness and paralysis in service were linked to hypokalemic periodic paralysis.

The July 2009 examiner noted motor strength to be 5 out of 5 in both the upper and lower extremities, with no complaints of muscle weakness. VA treatment records prior to April 2012 are silent for complaints of muscle weakness associated with hypothyroidism. Muscle strength was specifically noted to be normal in February 2010 and March 2011 VA treatment records. Based on the evidence of record, the Board finds that the objective findings of the VA examiners outweigh the Veteran's statements concerning muscle weakness. While there are two in-service notations of muscle weakness, these are almost 17 years prior to the period currently on appeal, and following these complaints there were no further notations of muscle weakness or additional objective medical findings. Therefore the preponderance of the evidence is against a finding that hypothyroidism was manifested by muscle weakness for the period prior to April 2012.

There is no lay or medical evidence that the Veteran's hypothyroidism is manifested by cardiovascular involvement. While complaints of fatigue associated with hypothyroidism are present in medical records prior to April 2012, and the Veteran indicated in his May 2012 hearing that he has recently had problems with sleepiness, VA examinations are silent for notations or complaints of sleepiness prior to April 2012, as are the Veteran's VA treatment records since his separation from service. As such, there is no lay or medical evidence for the period prior to April 2012 that the Veteran's hypothyroidism was manifested by sleepiness.

Based on the lay and medical evidence of record, the Board finds that an initial rating of 60 percent, but no higher, prior to April 23, 2012 for hypothyroidism is warranted, as the Veteran has displayed weight gain and mental disturbance of a greater severity than mental sluggishness. While the Veteran has medical evidence of two of the symptoms associated with a 100 percent rating, specifically bradycardia and cold intolerance, these two symptoms on their own are not sufficient to warrant a 100 percent rating. See Vasquez-Claudio, 713 F.3d at 116-17; Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). However, their presence does warrant an increase in the Veteran's rating to the 60 percent level. Further, as stated above the Board finds that the severity of the Veteran's mental disturbance, while more severe than simple mental sluggishness in light of testing results, does not rise to the level of severity contemplated by a 100 percent rating, as none of the examiners have found the Veteran's impairment to be greater than moderate in any specific area or greater than mild overall, nor has it been indicated that the Veteran's impairment is of comparable severity to dementia or depression, as stated in the rating criteria. See Mauerhan, 16 Vet. App. at 442. As such, based on the Veteran's overall disability picture and symptomatology spanning numerous disability levels, the Board finds an increased rating of 60 percent is warranted for the period prior to April 23, 2012.

For the period from April 23, 2012 to March 20, 2013, the Board finds that a 100 percent rating is warranted for the Veteran's hypothyroidism. During this period the Veteran complained of weight gain, muscle weakness, a decrease in mental acuity and cold intolerance, all of which the Veteran is competent to report. Jandreau, 492 F.3d 1372. Turning to the medical evidence, the Veteran submitted a disability benefits questionnaire completed by his VA physician in April 2012. In the questionnaire the physician indicated that the Veteran's hypothyroidism was manifested by fatigability, constipation, mental sluggishness, mental disturbance such as dementia, slowing of thought and depression, muscular weakness, weight gain, sleepiness, cold intolerance and bradycardia. There is no evidence indicating that the physician is neither competent nor credible, and therefore the opinion is entitled to significant probative weight. 

A subsequent March 2013 VA examination found that hypothyroidism was manifested by fatigability, mental sluggishness, mental disturbance such as dementia, slowing of thought and depression, weight gain, cold intolerance, and bradycardia. Objective testing noted muscle weakness throughout. As with the April 2012 questionnaire, there is no evidence indicating that the March 2013 examiner was neither competent nor credible, and therefore the examination report findings are entitled to significant probative weight as to the severity of the Veteran's hypothyroidism at that time.

Based on this evidence, and particularly the objective medical notations of muscle weakness and mental disturbance such as dementia, slowing of thought and depression, the Board finds that the Veteran's overall disability picture more nearly approximated the level of severity contemplated by the 100 percent rating as of the date of his disability benefits questionnaire, which is April 23, 2012. Therefore, a staged, increased rating of 100 percent from April 23, 2012 to March 20, 2013 for the Veteran's hypothyroidism is warranted. Fenderson, 12 Vet. App. at 126.

From March 20, 2013 forward, a higher rating is not warranted for the Veteran's hypothyroidism as he is already in receipt of the maximum allowable award under the schedular criteria. 38 C.F.R. § 4.119, Diagnostic Code 7903.

No additional higher or alternative ratings under different Diagnostic Codes can be applied in this case for any of the periods at issue. The Veteran has been diagnosed exclusively with hypothyroidism, and the medical evidence of record is silent for any competing diagnoses of diseases of the endocrine system based on the claimed symptomatology for which the Veteran is not already service connected. 38 C.F.R. § 4.114, Diagnostic Codes 7900-7919. As such, there is no basis for higher ratings for any of the periods described above based on another endocrine disability.

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). Based on the evidence of record, the Board finds that an initial ratings of 60 percent, but no higher, prior to April 23, 2012 and of 100 percent from April 23, 2012 to March 20, 2013 for hypothyroidism are warranted. 38 C.F.R. § 4.7. An increased rating from March 20, 2013 forward is not warranted as the maximum rating is already assigned for that period.

B. Enteritis

The Veteran contends that he is entitled to an initial rating in excess of 30 percent for his enteritis. The Veteran's enteritis is assigned a 30 percent rating under Diagnostic Code 7325, covering chronic enteritis. Chronic enteritis, in turn, is rated under Diagnostic Code 7319, covering irritable colon syndrome. 38 C.F.R. § 4.114, Diagnostic Code 7325. 

Under Diagnostic Code 7319, a 30 percent rating is warranted for severe irritable colon syndrome, marked by diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress. 38 C.F.R. § 4.114 , Diagnostic Code 7319. No higher ratings based on irritable colon syndrome are possible. Id. As the maximum allowable rating is 30 percent, it is not possible to assign the Veteran a higher disability rating under Diagnostic Code 7319, and therefore a higher rating is not possible under Diagnostic Code 7325. As such, a higher rating for enteritis is not warranted. Id.

No additional higher or alternative ratings under different Diagnostic Codes can be applied in this case. The Veteran has exclusively been diagnosed with enteritis, specifically eosinophilic enteritis, and the medical evidence of record is silent for any other competing diagnoses based on the claimed symptomatology. 38 C.F.R. § 4.114, Diagnostic Codes 7200-7354. As such, there is no basis for a higher rating based on the presence of another disability or disorder of the digestive tract.

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The preponderance of the evidence is against an increased rating in excess of 30 percent for the Veteran's service-connected enteritis. As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claim is denied.

III. Extraschedular Rating

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

A. Hypothyroidism

The first Thun element is not satisfied here. The Veteran's hypothyroidism is manifested by signs and symptoms including weight gain, bradycardia, difficulty concentrating, memory problems, mental disturbance, muscular weakness, fatigability, sleepiness and cold intolerance. These signs and symptoms, and their resulting impairment, are all specifically contemplated by the rating schedule as part of the Rating Schedule for the Endocrine System. 38 C.F.R. § 4.119, Diagnostic Code 7903.

Given the variety of ways in which the rating schedule contemplates impairment due to disabilities affecting the endocrine system, and the fact that all of the Veteran's stated symptoms are directly contemplated by the rating schedule, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture. There is nothing exceptional about the Veteran's hypothyroidism as the rating criteria describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, extraschedular referral is not warranted in this case.

B. Enteritis

The first Thun element is not satisfied here. The Veteran's enteritis is manifested by signs and symptoms including diarrhea with more or less constant abdominal distress, cramping, frequent loose stools laced with mucous, and seven or more attacks or exacerbations of enteritis in the past 12 months. These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule as part of the Rating Schedule for the Digestive System. 38 C.F.R. § 4.114, Diagnostic Codes 7319, 7325. 

Given the variety of ways in which the rating schedule contemplates impairment due to disabilities affecting the endocrine system, and the fact that the Veteran's claimed symptoms are directly contemplated by the rating criteria, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture. There is nothing exceptional about the Veteran's enteritis as the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, extraschedular referral is not warranted in this case.

C. Johnson v. McDonald Considerations

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362 (2014). In this case, the Veteran is service connected for hypothyroidism, hemochromatosis, enteritis, type II diabetes mellitus, a low back disability, a left forearm disability, a cervical spine disability, left and right knee disabilities, tinnitus, allergic rhinitis, bilateral upper and lower extremity peripheral neuropathy, a right thumb disability, a right tibia disability, pinguecula, bilateral hearing loss, sinusitis, hemorrhoids, kidney stones, eczema, hypokalemic periodic paralysis, and nose and shin scars. The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

Further, there is no medical evidence indicating that the Veteran's hypothyroidism or enteritis combine or interact either with each other or with his other service-connected disabilities in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.



ORDER

Entitlement to an initial rating of 60 percent, but no higher, prior to April 23, 2012 for hypothyroidism is granted, subject to the laws and regulations controlling the award of monetary benefits.

Entitlement to a staged, increased rating of 100 percent from April 23, 2012 to March 20, 2013 for hypothyroidism is granted, subject to the laws and regulations controlling the award of monetary benefits.

Entitlement to an initial rating in excess of 30 percent for eosinophilic enteritis, claimed as intestinal lymphoma and Crohn's disease, is denied.


REMAND

As discussed above, the Board finds that the issue of TDIU has been raised by the record, and has taken jurisdiction over the claim. See Rice, 22 Vet. App. at 453-54. Proper notice should be provided, and then any and all development deemed necessary should be conducted, to include obtaining a medical examination regarding the functional impairment resulting from the Veteran's service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice of VA's duties to notify and assist. Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU. Additionally provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

2.  Conduct any further development of the Veteran's TDIU claim deemed necessary, to include scheduling the Veteran for an examination regarding the functional impairment of the Veteran's service-connected disabilities with regard to his employability. The examiner should review the paper and electronic claims file and address the Veteran's functional limitations due to his service-connected disabilities as they may relate to his ability to function in a work setting and to perform work tasks.

3.  Thereafter, readjudicate the issue on appeal. If the determinations remain unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


